Appellant having died during the pendency of the appeal, respondent’s motion to dismiss the appeal is treated as made under CPLR 1021, and is disposed of as follows: Respondent is directed to serve appellant’s widow with a copy of the order entered on this memorandum, with notice of entry. The appeal shall be dismissed unless within 60 days after the date of such service a motion for substitution is made by appellant’s representatives. Upon failure to prosecute the appeal diligently after substitution, an application will be entertained to dismiss the appeal for failure to prosecute. Concur •— Botein, P. J., Breitel, Valente, McNally and Stevens, JJ.